COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judge Coleman and Senior Judge Cole
Argued at Richmond, Virginia


WAL-MART STORES, INC. AND
 INSURANCE COMPANY OF THE STATE
 OF PENNSYLVANIA
                                           MEMORANDUM OPINION * BY
v.       Record No. 2196-96-2             JUDGE SAM W. COLEMAN III
                                               APRIL 29, 1997
CAROLYN R. RICHARDS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           Monica L. Taylor (Christopher M. Kite;
           Gentry, Locke, Rakes & Moore, on brief),
           for appellants.

           C. Waverly Parker for appellee.



     Wal-Mart Stores, Inc. and its insurer (employer) contend

that the Workers' Compensation Commission erred in finding that

the claimant's somatoform pain disorder and anxiety disorder were

causally related to her injury by accident.   Finding no error, we

affirm the commission's award.

     On appeal, we view the evidence in the light most favorable

to the prevailing party.   R.G. Moore Bldg. Corp. v. Mullins, 10
Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     So viewed, the

evidence proves that, shortly after reporting to work on March

28, 1995, the claimant slipped and fell on a heavily waxed floor,

injuring her right shoulder and back.

     Dr. Robert Brown, an internist and psychiatrist, diagnosed

     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
the claimant as suffering from an anxiety disorder and a

somatoform pain disorder, a condition in which the patient has

more complaints of pain than can be accounted for by physiologic

parameters.   Dr. Brown opined that the claimant's anxiety

disorder was caused by the March 1995 accident and that her

somatoform pain disorder was a preexisting condition, but that it

worsened as a result of the March 1995 accident and her physical

injuries.   Based on the claimant's reports of "passing out" and

feeling "woozy-like," Dr. Brown assumed that the claimant had

suffered a closed head injury as a result of her fall.   However,

he testified that "[e]ven if we take the head injury completely

away, we've got a lady with a somatoform pain disorder . . . .     I

think she's disabled by A, which is the somatoform pain disorder.

I think she's disabled by B, which is the anxiety disorder."
     Dr. James L. Levenson, who conducted an independent medical

examination at the employer's request, agreed that the claimant

suffered from a somatoform pain disorder and an anxiety disorder.

However, because he could not find any evidence of a head injury

and because her disorders predated her accident, Dr. Levenson

concluded that the March 1995 accident did not cause her

psychological condition.

     The commission held that the claimant's anxiety disorder and

the aggravation of her somatoform pain disorder were caused by

the injuries she sustained in the accident.   The commission

relied on Dr. Brown's opinion and held that whether the claimant




                               - 2 -
had a head injury was not significant because Dr. Brown's opinion

regarding causation was not based on the claimant sustaining a

head injury.   Furthermore, Dr. Levenson's opinion did not address

whether the claimant's physical injuries had aggravated her

preexisting psychological problems.

     In order to establish entitlement to workers' compensation

benefits, a claimant must prove by a preponderance of the

evidence a causal connection between a work-related accident and

the injury.    Classic Floors, Inc. v. Guy, 9 Va. App. 90, 95, 383
S.E.2d 761, 764 (1989).   "The actual determination of causation

is a factual finding that will not be disturbed on appeal if

there is credible evidence to support the finding."    Ingersoll-

Rand Co. v. Musick, 7 Va. App. 684, 688, 376 S.E.2d 814, 817

(1989).   However, "the standards required to prove causation and

whether the evidence is sufficient to meet those standards are

legal issues which [the appellate court] must determine."

Hercules, Inc. v. Gunther, 13 Va. App. 357, 361, 412 S.E.2d 185,

187 (1991).

     Credible evidence in the record supports the commission's

award.    Dr. Brown's testimony that the claimant's anxiety

disorder was caused by her March 1995 fall and that her

preexisting somatoform pain disorder was aggravated by the fall

and her physical injuries constitutes sufficient credible

evidence to support the commission's decision.   "Questions raised

by conflicting medical opinions must be decided by the



                                - 3 -
commission."    Penley v. Island Creek Coal Co., 8 Va. App. 310,

318, 381 S.E.2d 231, 236 (1989).   "The fact that there is

contrary evidence in the record is of no consequence if there is

credible evidence to support the commission's finding."      Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).

     The employer contends that Dr. Brown's opinion as to

causation should be disregarded because he based it on the faulty

assumption that the claimant suffered a closed head injury as a

result of her fall.    See Sneed v. Morengo, Inc., 19 Va. App. 199,

204, 450 S.E.2d 167, 171 (1994) ("Whenever a physician's

diagnosis flows from an assumption that rests upon a faulty

premise, such as misinformation provided by a claimant, the

commission may refuse, and often will be required to refuse, to

attribute any weight to that opinion.").     However, the commission

found that Dr. Brown's opinion regarding causation of the

somatoform pain and anxiety disorders was not based upon the

claimant sustaining a head injury.      Although he stated that the

head injury was significant, he testified that it was not the

sole factor, or a necessary factor, in his finding that the

claimant's March 1995 accident aggravated her psychological

conditions.    Therefore, Dr. Brown's opinion is not based upon a

faulty premise and his opinion is credible evidence upon which

the commission was entitled to base its decision.

     Accordingly, we affirm the commission's award.



                                - 4 -
        Affirmed.




- 5 -